Fourth Court of Appeals
                               San Antonio, Texas
                                     JUDGMENT
                                  No. 04-13-00460-CV

                                   Chad THOMPSON,
                                        Appellant

                                            v.

                CITY OF WACO, Texas and Fire Chief John D. Johnston,
                                  Appellees

              From the 414th Judicial District Court, McLennan County, Texas
                               Trial Court No. 2012-3519-5
                      Honorable Vicki Lynn Menard, Judge Presiding

   BEFORE CHIEF JUSTICE STONE, JUSTICE BARNARD, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. Costs of this appeal are taxed against Appellant Chad Thompson.

      SIGNED May 30, 2014.


                                             _____________________________
                                             Patricia O. Alvarez, Justice